DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 07/27/2021 is acknowledged.  The traversal is on the ground(s) that the amendment to claim 16 is directed to a rotation device and not an amusement park ride.  This is not found persuasive because it is held in MPEP 2145(I) that the arguments of counsel cannot replace evidence where evidence is necessary. In the instant case the evidence required to rebut is that the inventions are not distinct. Where the Office has shown previously in the requirement for restriction dated 06/15/2021, that the method can be performed by a materially different apparatus, in the instant case, an amusement park ride. Further the steps of the method have not changed substantially in structure such that the method can still be performed by an amusement park ride.
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims / Response to Amendment
	The amendment filed on 07/27/2021 has been entered. Claims 16-20 have been withdrawn from consideration. Claim(s) 1-15 remain pending and have been examined below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a drive mechanism” in claim 5. Where in the instant case, the drive mechanism is interpreted per the Applicant’s specification in paragraph [0026], to be a hank crank or drive motor.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Knapelsohn (US Patent No. 3,521,875), hereinafter referred to as Knapelsohn.
	Regarding claims 1 -9 (Original), Kanpelsohn discloses in figure 1 a rotation device to reposition a workpiece, the rotation device comprising: 
	a retainer (10 and 11) including: a first structure (10 and 10’), wherein the first structure includes two or more arcuate members (10 and 10’ are arcuate) and a plurality of workpiece supports (29, 33, and 34); and a second structure coupled to the first structure (11), wherein the second structure includes two or more arcuate members (11 is duplicated for 11’) and a plurality of workpiece supports (48 and 48’), wherein the second structure is moveable relative to the first structure to place the retainer in an open configuration to receive the workpiece (11 is in the open configuration) and is movable relative to the second structure to place the retainer in a closed configuration to retain the workpiece in the retainer (fig 2, 11 is in the closed configuration), and wherein the one or more arcuate members of the first structure are in working relation to the one or more arcuate members of the second structure to define two or more ring segments when the retainer is in the closed configuration (10/10’ and 11/11’ form ring structures); and 
	a base (54), wherein retainer supports coupled to the base contact the two or more ring segments (57) and enable the ring segments to move relative to the retainer supports to rotate the retainer (col 4, lines 30-40);
	a latch to couple the first structure to the second structure to inhibit movement of the retainer from the closed configuration to the open configuration during rotation of the retainer (26) (clm 2);
	wherein the retainer supports comprise rollers (57 are rollers) (clm 3);
	wherein the base includes a first axle (55), wherein a first plurality of the retainer supports support the two or more ring segments and are coupled to the first axle (57 is coupled to 55), and wherein one or more drive retainer supports of the first plurality of the retainer supports are fixed to the first axle to rotate as the first axle is rotated (57 rotates as 55 is rotated) (clm 4);
	further comprising a drive mechanism coupled to the first axle to rotate the one or more drive retainer supports (66, where 66 is a drive motor and is functionally equivalent because there are insubstantial differences between the two components), wherein rotation of the one or more drive retainer supports causes rotation of the retainer (rotation of 62 causes rotation of gear 59 which is coupled to 57) (clm 5);
(55 on the second side), wherein a second plurality of the retainer supports is coupled to the second axle (57 is coupled to 55 of the second support), and wherein the ring segments are supported on the first plurality of the retainer supports and the second plurality of the retainer supports (10 is supported by 57 on both sides) (clm 6);
	wherein one or more of the workpiece supports of the first structure, one or more of the workpiece supports of the second structure, or combinations thereof, are contoured to correspond to outer surfaces of the workpiece (29, 33 and 34 conform to the workpiece) (clm 7);
	wherein one or more of the workpiece supports of the first structure, one or more of the workpiece supports of the second structure, or combinations thereof, include padding (29 is a pad) (clm 8); and
	wherein the base comprises a plurality of supports for the retainer (53) (clm 9).
	Regarding claims 11, 13, and 15 (Original), Knapelsohn discloses in figure 1, a rotation device to reorient a workpiece, the rotation device comprising: 
	a retainer (10 and 11), wherein the retainer is configured to accept the workpiece in an open configuration (fig 1, showing 11 is in an open configuration), wherein the retainer is configured to retain the workpiece in a closed configuration (fig 2, showing 11 is in a closed configuration), and wherein the retainer forms two or more ring segments in the closed configuration (fig 4 showing two ring segments each of the same configuration); and 
	a base to support the retainer (54), wherein the base includes a plurality of retainer supports in working relation to the two or more ring segments to enable rotation of the retainer from a first orientation where a first structure of the retainer contacts the retainer supports to a  (col 4, lines 20-40);
	wherein the base includes a first axle supported by a first pair of supports (55) and a second axle supported by a second pair of supports (55 on the other ring), wherein a first set of the retainer supports are coupled to the first axle (57 is coupled to 55), and wherein a second set of the retainer supports are coupled to the second axle (57 is coupled to 55 on the other ring) (clm 13); and
	wherein the retainer includes a plurality of workpiece supports (29, 33 and 34), and wherein one or more of the workpiece supports include padding (29 is a pad) (clm 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knapelsohn (US Patent No. 3,521,875) in view of Mauer (US Patent No. 8,860,800), hereinafter referred to as Knapelsohn and Mauer, respectively.
	Regarding claims 10 and 14 (Original), Knapelsohn discloses the elements of the claimed invention as stated above in claims 1 and 11, respectively, but does not explicitly disclose wherein the first pair of supports and the second pair of supports are extendable and retractable to enable adjustment of a height of the retainer relative to a floor.
	Mauer teaches in figure 1, a rotating workpiece retainer comprising: two ring segments (52 and 54) a plurality of cross members to support the workpice (38), rollers on a base to (fig 4, 70 is on item 110), where the base has a plurality of supports for the rollers (fig 5, 81), and wherein the plurality of supports are extendable and retractable to enable adjustment of a height of the retainer relative to a floor (fig 6, teaching 120 extends the supports upwards from off the floor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knapelsohn with the teachings of Mauer to incorporate the lifting support to lift the base from the floor because this allows the retainer to be moved to a variety of different heights and locations which are desirable by the user such as storage or to transfer to a work table (col 6, line 63 – col 7, line 4, summarized).
	Regarding claim 12 (Original), Knapelsohn discloses the elements of the claimed invention as stated above in claim 11, but does not explicitly disclose wherein the base includes a sled to enable the rotation device to be moved to accept the workpiece when the retainer is in the open configuration.
	Mauer teaches in figure 1, a rotating workpiece retainer comprising: two ring segments (52 and 54) a plurality of cross members to support the workpice (38), rollers on a base to support the ring segments (fig 4, 70 is on item 110), where the base has a plurality of supports for the rollers (fig 5, 81), and wherein the base includes a sled to enable the rotation device to be moved to accept the workpiece when the retainer is in the open configuration (fig 6, 120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knapelsohn with the teachings of Mauer to incorporate the sled because this allows the user to transport the workpiece to other locations such as a work table (col 6, line 63 – col 7, line 4, summarized).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723           
                                    
                                                                                                                                                       LDW